DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 9/19/2022.
Claims 8 and 16 are cancelled.
Claims 1-6, 9-14, and 17-20 are pending.
Claims 1, 3-6, 9, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent Pub 2020/0322159) of record.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2020/0322159) of record, in view of Shetty et al. (US Patent Pub 2014/0149794) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, in the “generating” limitation “within the each respective shard…” should be “within each respective shard …”.
In claim 9, in the “verifying” limitation “the generate global hash value” should be “the generated global hash value”.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent Pub 2020/0322159) (Xu) of record.
In regards to claim 1, Xu discloses an apparatus comprising:
a.	a database comprising a sharded partitioning scheme (Xu at paras. 0010, 0097)1; and
b.	a hardware processor (Xu at para. 0223) configured to 
i.	receive an identifier of an object stored in the database and a global hash value of the object from a client (Xu at paras. 0114, 0125, 0146)2, 
ii.	identify a plurality of shards within the database where the object is stored based on the identifier of the object (Xu at paras. 0165-166, 0171)3, 
iii.	generate a plurality of local root hash values for the plurality of shards, respectively, where each local root hash value of each shard is generated by rolling up respective object content stored locally the respective shard via a hash tree (Xu at paras. 0020, 0098-100, 0125, 0171)4, 
iv.	combine the plurality of local root hash values from the plurality of shards into a sequence and roll-up the sequence of the plurality of local root hash values via a Merkle tree to generate a global hash value for the object (Xu at paras. 0006-7, 0114, 0125, 0146, 0167, 0171)5, and
v.	verify a validity of the object based on a comparison of the generated global hash value and the received global hash value.  Xu at paras. 0125, 0130-131, 0165-167, 0170-171.6
In regards to claim 3, Xu discloses the apparatus of claim 1, wherein the hardware processor is configured to generate a local root hash value for a shard among the plurality of shards by mapping a plurality of objects within the shard to a plurality of respective leaf nodes of the hash tree.  Xu at Figs. 2, 4; paras. 0097-101, 0159.7
In regards to claim 4, Xu discloses the apparatus of claim 3, wherein a storage format of the shard comprises one of a log-structured merge tree and a b-tree.  Xu at paras. 0097-101.8
In regards to claim 5, Xu discloses the apparatus of claim 3, wherein the hardware processor is configured to hash a plurality of key-value pairs stored in the shard, and assign the plurality of hashed key-value pairs to the plurality of leaf nodes of the hash tree, respectively.  Xu at paras. 0097-101, 0129.9
In regards to claim 6, Xu discloses the apparatus of claim 1, wherein the hardware processor is configured to assign the sequence of local root hash values to a sequence of leaf nodes of the Merkle tree, respectively, and determine a root hash value of the Merkle tree as the global hash value for the database.  Xu at paras. 0006-7, 0114, 0125, 0146, 0167, 0171.10

In regards to claim 9, Xu discloses a method comprising:
a.	storing data within a database comprising a sharded partitioning scheme (Xu at paras. 0010, 0097)11;
b.	receiving an identifier of an object stored in the database and a global hash value of the object from a client (Xu at paras. 0114, 0125)12; 
c.	identifying a plurality of shards within the database where the object is stored based on the identifier of the object (Xu at paras. 0165-166, 0171)13;
d.	generating a plurality of local root hash values for the plurality of shards, wherein each local root hash is generated by rolling up respective object content stored locally within the each respective shard via a hash tree (Xu at paras. 0020, 0098-100, 0125, 0171)14;
e.	combining the plurality of local root hash values from the plurality of shards into a sequence and rolling-up the sequence of the plurality of local root hash values via a Merkle tree to generate a global hash value for the object (Xu at paras. 0006-7, 0114, 0125, 0146, 0167, 0171)15; and
f.	verifying a validity of the object based on a comparison of the generated global hash value and the received global hash value.  Xu at paras. 0125, 0130-131, 0165-167, 0170-171.16
Claims 11-14 are essentially the same as claims 3-6, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
Claims 17-20 are essentially the same as claims 1, 3, 5, and 6, respectively, in the form of a non-transitory computer readable medium (Xu at para. 0225).  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2020/0322159) (Xu) of record, in view of Shetty et al. (US Patent Pub 2014/0149794) (Shetty) of record.
In regards to claim 2, Xu discloses the apparatus of claim 1, but does not expressly disclose wherein the storage is configured to store a copy of the object in each of the plurality of shards of the database.  
Shetty discloses data objects are replicated (i.e., copies are stored) across the data storage devices, which include database instances that are sharded.  Shetty at para. 0065.17
Xu and Shetty are analogous art because they are both directed to the same field of endeavor of storing data objects in sharded databases.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the feature of wherein the storage is configured to store a copy of the object in each of the plurality of shards of the database, as disclosed by Shetty.
The motivation for doing so would have been to facilitate recovery and rebuilding of corrupted objects.  Shetty at para. 0065.  

Claim 10 is essentially the same as claim 2 in the form of a method.  Therefore, it is rejected for the same reasons.

Response to Amendment
Rejection of Claims 8 and 16 under 35 U.S.C 112(b)
Claims 8 and 16 are cancelled rendering their rejections moot.

Response to Arguments
Rejection of claims 1, 3-6, 8, 9, 11-14, and 16-20 under 35 U.S.C. 102(a)(2)
Claims 8 and 16 are cancelled rendering their rejection moot.
Applicant’s arguments in regards to the rejections to claims 1, 3-6, 9, 11-14, and 17-20 under 35 U.S.C. 102(a)(2)), have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Xu fails to disclose (1) “Generate a plurality of local root hash values for the plurality of shards …” and (2) “combining the plurality of local root hash values from the plurality of shards into a sequence …”.  Remarks at 7-8.  Applicant argues Xu does not use a hash tree to create a plurality of local root hashes for a plurality of shards of a database and fails to take the root hash from a first hash tree, combine it with other hash values, and then input them into a Merkle tree, and Xu validates range queries and not global hashes of a database.  Remarks at 8.  The Examiner respectfully disagrees.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111. 
In regards to limitation (1), as noted above, Applicant argues Xu does not use a hash tree to create a plurality of local root hashes for a plurality of shards of a database.  On the contrary, Xu discloses generating a Merkle-B-Tree (MBTree) for each partition (i.e., shard) of the database.  The MBtree is a hash tree is used to create a root hash (i.e. local root hash value).  Xu at paras. 0097-101, 0114.  For at least these reasons, Xu discloses limitation (1).
In regards to limitation (2), as noted above, Applicant argues Xu does not take the root hash from a first hash tree, combine it with other hash values, and then input them into a Merkle tree.  On the contrary, Xu discloses taking the root hashes (i.e., local root hash values) to generate a verification object (i.e., global hash value) using a merkle tree.  As shown in at para. 0171, for example. VO is a concatenation of root hashes of partitions from the blockchain.  Para. 0167 states the client retrieves all the merkle roots during VO retrieval.  As described in paras. 0006-7 and 0125, a Merkle hash tree creates a root hash by rolling up the hash values in its leaves.  Thus, VO is interpreted as being created by using root hashes from the partitions (i.e. local root hash values of the plurality of shards) input into a Merkle tree.  Xu at paras. 0006-7, 0125, 0167, 0171.  For at least these reasons, Xu discloses limitation (2).
In response to Applicant’s argument that Xu validates range queries and not global hashes of a database, Examiner respectfully disagrees.  Xu discloses verifying the result (i.e., object) of a range query and uses a verified VO chain (i.e., global hash value) to do so.  As Xu states, with the “verified VO-chain, the client can execute MBTreeVerify for each tree in the GEM2-tree to establish soundness and completeness of the query result.  The procedure is similar to that of the MB-tree.”  Xu at para. 0167.  The MB-tree procedure is shown in Fig. 2 and describes a client receives a result (i.e., object) and a VO-chain from the block chain (i.e., global hash value).  The client verifies the result (i.e., object) by providing it and the service provider, which reconstructs its own VO-sp (i.e., generated global hash value) and compares it to the received VO-chain to determine whether the result is sound (i.e., validated).  Xu at Fig. 2; para. 0146.  For at least these reasons, Xu discloses validating an object based on a comparison of a received global hash value and a generated global hash value.
For at least these reason, Examiner asserts Xu discloses limitations (1) and (2).  Applicant does not present additional arguments in regards to the remaining limitations of claim 1.  Therefore, Examiner asserts Xu discloses all the limitations of claim 1 for the reasons explained above.  Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons explained above.
Consequently, the rejection to claims 1, 3-6, 9, 11-14, and 17-20 under 35 U.S.C. 102(a)(2) is maintained.

Rejection of claims 2 and 10 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claims 2 and 10 under 35 U.S.C. 103.  Consequently, the rejection to claims 2 and 10 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Wentz (US Patent Pub 2020/0320340) discloses a system and method for a distributed framework having machine learning and utilizes Merkle hash trees to for securely storing data.
Parkinson et al. (US Patent Pub 2008/0133906) discloses a system and method for distributed storage of security information that utilizes Merkle hash trees.
Hu et al. (US Patent Pub 2014/0090023) discloses a system and method for authenticating location based services where signatures are chained using a Merkle hash tree.
Rauch et al. (US Patent Pub 2021/0019326) discloses a system and method for data management that utilizes a Merkle hash tree to create a root hash for validation purposes.
Tarkoma (US Paten Pub 2012/0047284) discloses a system and method for data transmission optimization and creating a hash digest using  a Merkle hash tree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 The database is partitioned (i.e., sharded) into a plurality of partitions to store data objects.  
        2 A query result (i.e., object) and verification object (VOchain) (i.e., a global hash value of the object) is provided by the client for result varication.
        3 Processing of the query identifies partitions having objects that satisfy the query (i.e., identify a plurality of shards … where the object is stored).  When the query result is verified, the query result includes the identifiers used to locate the partitions and reconstruct the local tree roots (i.e., local root hash values), which is used to create a VO-chain (i.e., generated global hash value).  
        4 The MBtrees (i.e., hash tree) for each partition (i.e., each shard) is used to generate a root hash value (i.e. local root hash value).  The root hash value is generated by rolling up respective objects stored in the partition via the b-tree (i.e., hash tree).
        5 The verification object (VO) is generated from the root hashes (i.e., local root hash values) of the identified partitions (i.e., shards).  As can be seen in para. 0171, VO-chain represents a sequence of these root hashes (i.e., plurality of local root hash values … into a sequence).  As described in paras. 0006-7 and 0125, a Merkle hash tree creates a root hash by rolling up the hash values in its leaves.  This results in a root hash that is a concatenation of the hash values of its leaves.  VO is the result of the root hashes of the MB-trees of partitions (i.e., local root hash values) rolled up into a sequence for authentication.
        6 Client can request verification of a result.  Their received VO (i.e., received global hash value), which the client provides for verification, is checked against a reconstructed VO (i.e., generated global hash value) of the service provider to verify the validity of the query result (i.e., verify a validity of the object based on a comparison).
        7 Hash value is based on v (value of the data object), which is the local data object provided for storage in the partition. A root hash for the hash tree of the shard is based on this initial hash value.  As shown in Fig. 2 and 4, H7 (i.e., local root hash value) is generated by combining the hashes of leaf nodes corresponding to objects (i.e., mapping a plurality of objects within the hard to a plurality of respective leaf nodes of the hash tree).
        8 Xu discloses using a b-tree.
        9 The leaf nodes correspond to the hashed data objects, which are stored in the partitions (i.e., shard).  Objects are stored as key-values.
        10 The verification object (VO) is generated from the root hashes (i.e., local root hash values) of the identified partitions (i.e., shards).  As can be seen in para. 0171, VO-chain represents a sequence of these root hashes (i.e., plurality of local root hash values … into a sequence).  As described in paras. 0006-7 and 0125, a Merkle hash tree creates a root hash by rolling up the hash values in its leaves.  This results in a root hash that is a concatenation of the hash values of its leaves.  VO is the result of the root hashes of the MB-trees of partitions (i.e., local root hash values) rolled up into a sequence for authentication.
        11 The database is partitioned (i.e., sharded) into a plurality of partitions to store data objects.  
        12 A query is received (i.e., receive a request) to query the database, which stores data objects (i.e., associated with an object stored in the database).
        13 Processing of the query identifies partitions having objects that satisfy the query (i.e., identify a plurality of shards … where the object is stored).  When the query result is verified, the query result includes the identifiers used to locate the partitions and reconstruct the local tree roots (i.e., local root hash values), which is used to create a VO-chain (i.e., generated global hash value).  
        14 The MBtrees (i.e., hash tree) for each partition (i.e., each shard) is used to generate a root hash value (i.e. local root hash value).  The root hash value is generated by rolling up respective objects stored in the partition via the b-tree (i.e., hash tree).
        15 The verification object (VO) is generated from the root hashes (i.e., local root hash values) of the identified partitions (i.e., shards).  As can be seen in para. 0171, VO-chain represents a sequence of these root hashes (i.e., plurality of local root hash values … into a sequence).  As described in paras. 0006-7 and 0125, a Merkle hash tree creates a root hash by rolling up the hash values in its leaves.  This results in a root hash that is a concatenation of the hash values of its leaves.  VO is the result of the root hashes of the MB-trees of partitions (i.e., local root hash values) rolled up into a sequence for authentication.
        16 Client can request verification of a result.  Their received VO (i.e., received global hash value), which the client provides for verification, is checked against a reconstructed VO (i.e., generated global hash value) of the service provider to verify the validity of the query result (i.e., verify a validity of the object based on a comparison).
        17 Shetty discloses data objects are replicated (i.e., copies are stored) across the data storage devices, which include database instances that are sharded.